DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 1, 5-8, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Chemical Abstracts Registry No. 1350456-58-4, mal-peg-mc-vc-PAB-MMAE, entered: 08 Dec 2018; or
Chemical Abstracts Registry No. 646502-53-6, mal-mc-vc-PAB-MMAE, entered: 05 Feb 2004; 
(collectively “Chemical Abstracts”), 
in view of  WO 2010/070300, Watts et al, (“Watts”, submitted in IDS filed on 02/06/2017).


Chemical Abstracts demonstrates that ADC’s, such as those exemplified in the Declaration, i.e., ADC’s with the recited drugs and PEG or enzymatically cleavable linkers, were known, for example:

    PNG
    media_image1.png
    393
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    825
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    324
    559
    media_image3.png
    Greyscale
See pages 10+.



    PNG
    media_image4.png
    525
    564
    media_image4.png
    Greyscale

See pages 15+.


	
	In this way, those of ordinary skill could have applied the vinylpyridine linkages of Watts in the manner required and in a predictable fashion for the purposes of obtaining the recited ADC using the vinylpyridine linkage.  Specifically, Chemical Abstracts teaches ADC’s with the recited drugs and PEG or enzymatically-cleavable linkers.  Watts is added for the proposition that vinylpyridine linkages are applicable to these ADC’s.  Specifically, Watts teaches the particular known technique of using vinylpyridine in place of maleimides linkages was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to ADC’s such as those taught by Chemical Abstracts would have yielded predictable results.  Accordingly, using a vinylpyridine linkage to substitute maleimides in an ADC would have been prima facie obvious.
With regard to the Declaration, any alleged unexpected results is still not commensurate with the structures covered in the rejected claims.
 
 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 1, 5-8, 14-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9212148 in view of Chemical Abstracts and Watts. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Namely, the conflicting claims do not specifically recite the ADC’s covered by the rejected claims.  However, as outlined above, Chemical Abstracts and Watts provide a reasonable expectation that ADC’s with the vinylpyridine linkage can be prepared with a reasonable expectation of success.  Specifically, claim 24 of US ‘148 specifically covers conjugates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642